In this case, for the reasons assigned in the consolidated suits of Lewis L. Morgan v. L.M. Buckingham and Ruth L. Morgan v. L.M. Buckingham (La.App.) 161 So. 892, this day decided, the judgment in favor of Ruth L. Morgan against L.M. Buckingham, suit No. 6890 on the docket of the lower court, is reduced from $350 to $250, and, as thus amended, the judgment is affirmed, Miss Morgan to have the right, of course, to sell her wrecked automobile, and to keep whatever she can obtain on that account, over and above the sum herein decreed; defendant-appellant to pay the costs in the lower court, plaintiff-appellee to pay the costs of appeal. *Page 894